DETAILED ACTION

A response was received on 24 November 2021.  By this response, Claims 5, 9, 17, 19, and 20 have been amended.  No claims have been added or canceled.  Claims 1-20 are currently pending in the present application.

Response to Amendment

The amendments to the claims do not clearly comply with the requirements of 37 CFR 1.121(c) that all claims include a status identifier.  In particular, Claim 19 is listed with the status identifier “previously presented” but appears to include amendments and therefore should have been marked as “currently amended”.  As a courtesy and for purposes of advancing prosecution of the present application, the amendments have been treated as though they were fully compliant with the provisions of 37 CFR 1.121; however, Applicant is reminded that all future amendments must fully comply with the requirements of 37 CFR 1.121.

Response to Arguments

Applicant's arguments filed 24 November 2021 have been fully considered but they are not persuasive.
Regarding the priority claims, Applicant again indicates disagreement with a statement from the previous Office action mailed 24 June 2021 regarding the 
It is acknowledged that Applicant’s additional explanation with respect to the feature of receiving information related to an output process over a wireless connection (see pages 24-25 and 31) are generally persuasive.  However, Applicant further argues regarding the limitations of “preventing cloning or piracy” that “copy protection” (as in the ‘513 application) is a synonym to cloning, piracy, or security and that software is stored 
Regarding the new matter objection to the previous amendment, Applicant’s arguments that the added subject matter was not new matter (pages 35-36 of the present response) are generally persuasive.
Regarding the rejection of Claims 1-20 under 35 U.S.C. 112, first paragraph, for failure to comply with the written description requirement as well as the objection to the specification for failure to provide proper antecedent basis for the claimed subject matter, Applicant points to various portions of the priority applications for support of the limitations at issue (see pages 33-35 and 37-54 of the present response).  As noted above, Applicant’s additional explanation with respect to the feature of receiving information related to an output process over a wireless connection (see pages 34-43 and 47-52) are generally persuasive.  Regarding the limitation of “preventing cloning or piracy” in Claims 9 and 17, Applicant again points to paragraph 0015 of the ‘481 application.  However, although this paragraph discusses making it more difficult for software piracy or cloning, this does not constitute actual prevention of piracy or cloning as claimed.  Applicant now additionally cites paragraphs 0046-0047 of the ‘513 
Regarding the rejection of Claims 1-20 under 35 U.S.C. 112, first paragraph, for failure to comply with the enablement requirement, Applicant generally asserts that various paragraphs provide detail of what the output process entails and how the information related to the output process would be generated or used (page 52 of the present response).  However, Applicant provides no evidence or explanation in support 
Regarding the rejection of Claims 1-20 under 35 U.S.C. 112, second paragraph, as indefinite, and with particular reference to independent Claims 1, 7, and 15, Applicant argues that there is no gap in these claims because, allegedly, Claim 5 recites displaying received information (page 54 of the present response).  However, a recitation in a dependent claim cannot fill in a gap or omission of essential matter in an independent claim.  The independent claims remain indefinite due to not reciting a clear use of the received information.  With reference to Claim 5, Applicant indicates disagreement with a statement in the previous Office action regarding whether certain features limit the claimed integrated circuit memory device and states that Claim 5 recites that the integrated circuit memory device is a wireless communication device (pages 55-56 of the present response).  However, the claim does not recite that the integrated circuit memory device is a wireless communication device; rather, the claim recites that the integrated circuit memory device is included in the wireless communication device.
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Priority

For the reasons detailed above, the failure to comply with conditions for the claim for the benefit of a prior-filed application has not been corrected.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 14/833,961, 14/089,622, 12/891,594, and 10/734,481, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, these applications do not show or describe the claimed preventing cloning or piracy; or safeguarding security.
The disclosure of the prior-filed application, Application No. 10/823,513, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, this prior-filed application does not show or describe the claimed wireless interface; local point-to-point wireless communication connection or radio communication connection; a program supporting functionalities of the memory controller; establishing a local point-to-point wireless connection; an encryption 

Drawings

The objection to the drawings for failure to comply with 37 CFR 1.84(p)(5) is withdrawn in light of Applicant’s remarks (see pages 32-33 of the present response).

Specification

The objection to the disclosure for informalities is withdrawn in light of the amendments to the specification.  Applicant’s cooperation is again requested in correcting any other errors of which applicant may become aware in the specification. The new matter objection under 35 U.S.C. 132(a) is withdrawn in light of Applicant’s remarks (see pages 35-36 of the present response).  The objection to the specification for failure to provide proper antecedent basis for the claimed subject matter is NOT withdrawn for the reasons detailed above.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The present specification does not provide proper antecedent basis for the claimed limitations of preventing cloning or piracy; or safeguarding security.  In particular, the present specification does not describe any of the above features of the claims.

Claim Rejections - 35 USC § 112

The rejection of Claims 1-8, 10-16, and 18-20 under 35 U.S.C. 112, first paragraph, for failure to comply with the written description requirement is withdrawn in light of Applicant’s remarks (see pages 33-35 and 37-54 of the present response).  The written description rejection of Claims 9 and 17 is NOT withdrawn for the reasons detailed above.  The rejections of Claims 1-20 under 35 U.S.C. 112, first paragraph, for failure to comply with the enablement requirement and under 35 U.S.C. 112, second paragraph, as indefinite are NOT withdrawn for the reasons detailed above. 
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 9 and 17 recite preventing cloning or piracy.  Applicant points to paragraph 0015 of the ‘481 application (see pages 54-55 of the 06 May 2019 response) for support for this limitation.  However, although this paragraph discusses making it more difficult for software piracy or cloning, this is distinct from actual prevention of piracy or cloning as claimed.  Applicant additionally cites paragraphs 0046-0047 of the ‘513 application and 0004, 0040, 0106, and 0127 of the ‘481 application for alleged ways to prevent piracy or cloning (pages 44-47 and 52-54 of the present response).  However, none of these paragraphs mention preventing piracy or cloning (and the ‘513 application does not mention piracy or cloning at all).  There is no discussion of preventing piracy or cloning in these paragraphs or elsewhere in the specification and nothing that links storing the protected data in the protected memory area, as the claims are amended to recite, to prevention of cloning or piracy.  Therefore, there is not clear written description of the claims as amended.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
A determination of a failure to comply with the enablement requirement is made considering the undue experimentation factors set forth in MPEP § 2164.01(a).  In the present application, the factors which appear to weigh most heavily are the breadth of the claims (MPEP § 2164.08), the amount of direction provided by the inventor (MPEP § 2164.03), and the existence of working examples (MPEP § 2164.02).  Independent Claims 1, 7, and 15 were previously amended to recite “receiving information related to an output process, at the integrated circuit memory device, over the local point-to-point wireless communication connection, and from the wireless computing device, wherein the output process includes the wireless transmission of the encrypted protected data, and wherein the information includes at least one of payment information, status information, or graphical user interface (GUI) information”.  The only mention of an output process in the present application is in added paragraphs 0055.13 and 0055.19.  While there is a general mention in amended paragraph 0055.13 of printing, display, or other generic output, there is no detail of how the “information related to” the output process would be generated.  There is not a clear example in the present specification of how this information would be generated or used.  The lack of details or examples in any detail beyond the claim language suggests that there is little direction provided by the inventor.  Combined with the broad scope of the claims, this suggests that the 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “receiving information related to an output process” in line 35.  First, it is not clear what data is output by the output process or from where.  Further, although the claim recites receiving this information, the information is not subsequently used.  This omission amounts to a gap in the claim.  The above ambiguities render the claim indefinite.
For claim interpretation purposes, it is noted that the recitation in Claim 5 of features of a wireless communication device are not further limiting on the integrated circuit memory device itself. 

Claim 15 recites “encrypt, at least part of, the access protected data” in line 33.  The commas setting off the phrase “at least part of” are grammatically unclear.  The claim further recites “receiving information related to an output process” in line 38.  First, it is not clear what data is output by the output process or from where.  Further, although the claim recites receiving this information, the information is not subsequently used.  This omission amounts to a gap in the claim.  The above ambiguities render the claim indefinite.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Examiner’s Note

Because the claims are rendered indefinite by the issues as detailed above in reference to the rejection under 35 U.S.C. 112, second paragraph, as well as the lack of written description and enablement as detailed above in reference to the rejections under 35 U.S.C. 112, first paragraph, it has not been possible to fully construe pending Claims 1-20 in order to analyze the claims for novelty under 35 U.S.C. 102 and non-obviousness under 35 U.S.C. 103, or to definitely determine the effective priority dates In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).  A search has been performed to the extent possible, and references that appear to be relevant are included on the attached form PTO-892, Notice of References Cited

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492